Title: John Quincy Adams to Thomas Boylston Adams, 22 October 1799
From: Adams, John Quincy
To: Adams, Thomas Boylston


				
					
						Dear Sir
					
					Berlin. 22. October. 1799.
				
				My last letter to you, was from Dresden, and dated the 17th: of last month, since which I have not had the pleasure to receive any thing from you. We spent a month at that place very agreably, & as long as the picture gallery remained open, I did not fail to visit it almost every day. We likewise went to Königstein, & saw also at Dresden the electoral jewels, the library, the old porcellain, the collection of antient armour, & the antiques, & models from antiques, all which, as you have seen them yourself, it is needless to describe to you— We returned (not by the way of Leipzig, as we had first proposed, because we were informed that during the Fair, it would be almost impossible to find tolerable lodgings there) but by that of Potsdam, where we visited once more the picture gallery of Sans-Souci, & saw the pfaueninsal, which had escaped our attention, when we were there together in the summer of 1798.
				While we were at Dresden, I dined twice with the Elector, who regularly invites the foreign Ministers, as well as those to his own

Court, as those to others, who are transiently at Dresden, every other Sunday.— I found an old acquaintance there in Count Zinzendorf, who is now Minister in the war department, & as I mentioned in my last met several other persons among the nobility attached to the court, who appeared to be men of much information, & whose circle of ideas was not so exclusively limited to military concerns as I had generally found here— We became acquainted besides with two or three English families residing at Dresden, who contributed much to make the time, which we passed there, pleasant.
				On the 12th: instt: we returned to this place, after a tour of nearly three months, & with the satisfaction of having my wife’s state of health as much improved as could reasonably be expected.— She is now as well as I have ever known her, & will I hope continue to enjoy long uninterrupted health.
				Upon our return we found Berlin, what is called remarkably dull, & as nothing can be more tedious than the continual gaiety, or rather dissipation of the last winter, we are happy to hear there will probably be much less of it in the season now coming on.— The King & queen are at Potsdam, where she was delivered a few days since of a daughter. They will therefore not come to town untill the beginning of December— The diplomatic corps here is now very small indeed— Count Panin as I have before written you is gone— Mr Grenville is gone— Since the death of Prince Reuss, no new Austrian Minister has been appointed to this court— There is no french Minister since Sieyes became a member of the Directory; & the Marquis de Musquiz is gone as Spanish Ambassador to Paris.
				As the winter will probably afford me much leisure I shall continue those pursuits of German literature, which my very slow progress in the language has hitherto so much obstructed. I am ashamed to say that although my studies of German since you left us have been interrupted, I have made no advances in the power of speaking, & very few in the facility of reading it.— With Lessing, & Gellert & Gesner & Wieland I have indeed made myself tolerably familiar, as by frequenting the theatre I have seen most of the fashionable drama’s of Kotzebue, now the favorite play wright, not only of Germany, but of England & France, from the former of which I perceive he has found his way to America— But the utter impossibility of meeting any opportunity here to speak the language constantly, for any length of time makes me dispair of ever acquiring it to any considerable degree.
				
				The number of books daily published in Germany rather augments than diminishes. There are certainly more volumes published here in one year, than there are of volumes worth reading in the world.— In every department of Science & literature, what loads of trash burden the stalls of Leipzig at the moment of the present Fair, but in none perhaps so much as in that of metaphysics & moral philosophy. You will remember it is not long since I anticipated that Atheism & Revolution would soon be preached in Germany without resorting to that canting gibberish which many good folks have been kind enough to take for obscurity— A disciple of Kant, one Fichte, professor of moral philosophy at Jena, has already done it in part.— He has written a book, ridiculing the ideas of a future life, & retribution of rewards & punishments, & of a supreme being, as the dispenser of them— But Mr Fichte unfolded the mysteries of the sect rather too soon. The work was denounced to the Governments of Saxony, Prussia, Hanover, & Brunswick, & was prohibited by them all except the king of Prussia, who answered that atheism was too absurd a thing to be believed however it might be inculcated, & that an author, who preached it, could only expose his own folly— Fichte has been removed by the Duke of Weimar from his professorship, & now wanders about Germany, scribbling, & holding himself forth as the victim of persecution.
				Here has been at Berlin, another, but a more cautious & guarded attack against the religion of the Country.— A large number of Jews, heads of families, of respectable character have subscribed & published a Letter to Mr Teller, provost of the upper consistory, (the department of Government, which has the superintendance of ecclesiastical affairs) in which they declare that being convinced the laws of Moses are no longer binding upon them, as not being adapted to their circumstances at this day, they are willing & ready to become Christians, as far as relates to the moral doctrines of Christianity, provided they shall not be required to believe the miraculous part of the christian creed & above all, the divinity of Jesus Christ; & provided they may be admitted to enjoy all the rights & privileges, enjoyed by the members of the established religion— Their confession of faith would be something less than Socinianism; but approaching nearly to it— They ask Mr Teller’s advice upon their plan, & whether he thinks it practicable— He has published his answer, which besides being, as I hear, not so well written as their letter, has given satisfaction to nobody— He tells them that they do well to believe in as

much Christianity as they can; & that if they cannot in conscience believe more, they do well not to profess it; but as to the question whether their fragment of faith, ought to entitle them to share the civil & political privileges enjoyed exclusively by entire Christians, it is not his Province, but belongs to the civil authority of the country to decide.
				Mr De Luc, a celebrated chemist, & theologian has published a letter to these Jews, in which he boldly advances to meet them on the ground, which Mr Teller eludes; he tells them that, far from scrupling points of Christian doctrine, they ought not even to abandon the standard of Moses; that the history of the earth, & its present appearance are the strongest of all possible testimonies, to the truth of the Mosaic History, & that if they will only take the pains to become natural philosophers; they will not be so ready to renounce their faith as Jews.
				There have been numerous pamphlets more, written & published upon this subject, which has made, as the french term it a great sensation in the North of Germany— It has even given rise to epigrams, though these are not a species of wit, native to the german soil— I have heard one repeated, the substance of which was
				
					“Why not give credit to the Son,
					Ye Jews, at usury, so clever?
					Because there’s nothing to be won;
					The father, means to live forever—”
				
				I can give you no satisfactory political intelligence. Since I wrote you last the Fortune of war has every where turned again in favor of the French. They have driven the Austrians & Russians from Switzerland, & the English & Russians from Holland. In Egypt likewise Buonaparte is again victorious, & although the Grand vizier has been upon his march from Constantinople ever since the month of May, I have no doubt that when he arrives he will but add a new sprig to the laurels of the Corsican ruffian.
				I enclose two letters; one for Mrs: Johnson; & the other for a Mr F Schultz, who I believe is a sadler at Philadelphia. I shall thank you to deliver to him yourself, & offer to forward his answer to me— It is from his brother in Law, one of the Elector’s servants at Dresden— He is very anxious to hear from his kinsman, & I have engaged to transmit the answer to him, if I should receive any.
				Dr Brown’s family always offer their kind remembrance to you— William is gone & has, I believe, been in Holland.
			 